MEMORANDUM **
The IJ correctly determined that Francisco Vazquez-Zamora was convicted of an aggravated felony and we therefore lack jurisdiction to review his claim that he is eligible for discretionary cancellation of removal under 8 U.S.C. § 1229b(b)(l). The record reflects that Vazquez-Zamora was convicted of assault with a deadly weapon and with force likely to cause great bodily harm contrary to California Penal Code § 245(a)(1) following his nolo contendere plea. The criminal complaint alleged that he “did willfully and unlawfully commit an assault [ ], with a deadly weapon, to wit, hands, fists, and by means of force likely to produce great bodily injury.” As a result of his plea, Vazquez-Zamora received a sentencing enhancement for the “infliction of great bodily injury.” See CaLPenal Code § 12022.7(a). Because we have held that assault with a deadly weapon is a crime of violence, see Ocampo-Duran v. Ashcroft, 254 F.3d 1133, 1134-35 (9th Cir.2001), and the sentencing enhancement applies only to principals, not those who aid and abet, see CalJPenal Code § 12022.7(a), Vazquez-Zamora was convicted of an aggravated felony.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.